DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-20) in the reply filed on 04/11/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the
information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially” in claim 5 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-10 and 12-20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0019792 A1-McBride et al. (hereafter McBride).
Claim 1: “A microfluidic device comprising: a body defining a plurality of chamber units,”:  McBride disclose a variety of devices and methods for conducting microfluidic analyses are provided herein, including devices that can be utilized to conduct thermal cycling reactions such as nucleic acid amplification reactions. The devices differ from conventional microfluidic devices in that they include elastomeric components, in Some instances (Para. [0007], lines 1-6).  Also, McBride disclose reaction sites or chambers (Para. [0280], line 7).  McBride disclose a body (device 100, Para. [0087], line 2, Fig. 1A), which define a plurality of chamber units (intersections or reaction sites 106, Para. [0087], lines 4-5, Fig. 1A).
“each chamber unit comprising: an inlet;”: McBride disclose flow channels 102 (Para. [0087], line 3, Fig. 1A).  Further, McBride disclose each flow channel comprises an inlet (Para. [0010], lines 10-11).
“an outlet;”: McBride disclose flow channels 102 (Para. [0087], line 3, Fig. 1A).  Further, McBride disclose outlets 132 (Para. [0093], line 4).
“a recess defining a chamber with a first portion and a second portion, the first portion having a first depth in the z direction, and the second portion having a second depth in the z direction that is greater than the first depth, a first port in the first portion of the chamber;”:  McBride disclose intersections 106 which in this particular device are in the shape of a well or chamber (Para. [0089], lines 6-7).  McBride disclose the microfluidic device having a channel or recess formed therein (Para. [0280], lines 24-25); where a well or chamber has a first portion having a first depth in the z direction and the second portion having a second depth in the z direction that is greater than the first depth, and a first portion of the chamber.
“a first channel extending between the inlet and the first port;”:  McBride disclose flow channels 104 that intersect to form an array of 49 different intersections or reaction sites 106 (Para. [0087], lines 3-5).
“a first valve (Valve 1) in fluid communication with the first port and configured to be selectively opened to permit fluid communication between the first port and the first channel;”:  McBride disclose more elastomeric valves to regulate solution flow through the device (Para. [0008], lines 3-4).  Also, McBride disclose the microfluidic devices that are described are further characterized in part by utilizing various components such as flow channels, control channels, valves (Para. [0066], lines 1-3).  Further, McBride disclose using combinations of control and flow channels of this type, one can prepare a variety of different types of valves (Para. [0071], lines 20-21).  Further, McBride column valves 110 that regulate solution flow in between flow channels 102 (Para. [0087], lines 1-7).
“a second port in the first portion of the chamber;”:  McBride disclose the channel is actuated via a port (Para. [0106], lines 18).
“a second valve (Valve 2) in fluid communication with the second port and configured to be selectively opened to permit fluid communication with the second port;”:  McBride disclose the microfluidic device comprises a valve off and valve actuated state (Para. [0040], lines 2-3).  Also, McBride disclose the microfluidic devices that are described are further characterized in part by utilizing various components such as flow channels, control channels, valves (Para. [0066], lines 1-3).  Further, McBride disclose using combinations of control and flow channels of this type, one can prepare a variety of different types of valves (Para. [0071], lines 20-21).  
“a third port in the first portion of the chamber; a third valve (Valve 3) in fluid communication with the third port and configured to be selectively opened to permit fluid communication with the third port;”:  McBride disclose (i) a first plurality of flow channels formed in an elastomeric substrate, (ii) a second plurality of flow channels formed in the elastomeric substrate that intersect the first plurality of flow channels to define an array of reaction sites, (iii) a plurality of isolation valves disposed within the first and second plurality of flow channels that can be actuated to isolate solution within each of the reaction sites from solution at other reaction sites, and (iv) a plurality of guard channels overlaying one or more of the flow channels and/or one or more of the reaction sites (Para. [0013], lines 2-11).  Also, the microfluidic devices that are described are further characterized in part by utilizing various components such as flow channels, control channels, valves and/or pumps from elastomeric materials (Para. [0066], lines 1-4).
“a fourth port in the second portion of the chamber; a fourth valve (Valve 4) in fluid communication with the fourth port and configured to be selectively opened to permit fluid communication with the fourth port;”:  McBride disclose (i) a first plurality of flow channels formed in an elastomeric substrate, (ii) a second plurality of flow channels formed in the elastomeric substrate that intersect the first plurality of flow channels to define an array of reaction sites, (iii) a plurality of isolation valves disposed within the first and second plurality of flow channels that can be actuated to isolate solution within each of the reaction sites from solution at other reaction sites, and (iv) a plurality of guard channels overlaying one or more of the flow channels and/or one or more of the reaction sites (Para. [0013], lines 2-11).  Also, the microfluidic devices that are described are further characterized in part by utilizing various components such as flow channels, control channels, valves and/or pumps from elastomeric materials (Para. [0066], lines 1-4).
“a second channel sequentially connecting: the first channel between inlet and the first valve, the second valve such that the second channel fluidly communicates with the second port when the second valve is open, the outlet at a point farther from the fourth port than is the fourth valve, and the third valve such that the second channel fluidly communicates with the third port when the second valve is open;”:  McBride disclose column valves 110 that regulate solution flow in the vertical direction can be controlled by control channels 118 that can all be actuated at a single inlet 114 (Para. [0087], lines 7-9).  Further, McBride disclose the flow channel network in communication with the blind channels is configured such that all or most of the reaction sites can be filled with a single or a limited number of inlets (Para. [0098], lines 1-4).  Also, McBride disclose the microfluidic devices that are described are further characterized in part by utilizing various components such as flow channels, control channels, valves and/or pumps from elastomeric materials (Para. [0066], lines 1-4).
 “ -2-U.S. Ser. No. 16/614,174Atty. Dkt. No. ARCD.P0636US/1001098889a third channel connecting: the first channel at the first valve such that the third channel fluidly communicates with the first port when the first valve is open, and the second valve such that the third channel fluidly communicates with the second port when the second valve is open;”:  McBride disclose the microfluidic device comprises a valve off and valve actuated state (Para. [0040], lines 2-3).  Also, McBride disclose the microfluidic devices that are described are further characterized in part by utilizing various components such as flow channels, control channels, valves (Para. [0066], lines 1-3).  Further, McBride disclose using combinations of control and flow channels of this type, one can prepare a variety of different types of valves (Para. [0071], lines 20-21).  
“a fourth channel connecting: the second valve such that the fourth channel fluidly communicates with the second port and the third channel when the second valve is open, and the fourth valve such that the fourth channel fluidly communicates with the fourth port and the outlet when the fourth valve is open;”:  McBride disclose the microfluidic device comprises a valve off and valve actuated state (Para. [0040], lines 2-3).  Also, McBride disclose the microfluidic devices that are described are further characterized in part by utilizing various components such as flow channels, control channels, valves (Para. [0066], lines 1-3).  Further, McBride disclose using combinations of control and flow channels of this type, one can prepare a variety of different types of valves (Para. [0071], lines 20-21).  
“a fifth channel connecting: the third valve such that the fifth channel fluidly communicates with the third port when the third valve is open, and the fourth valve such that the fifth channel fluidly communicates with the outlet when the fourth valve is open;”:  McBride disclose the microfluidic device comprises a valve off and valve actuated state (Para. [0040], lines 2-3).  Also, McBride disclose the microfluidic devices that are described are further characterized in part by utilizing various components such as flow channels, control channels, valves (Para. [0066], lines 1-3).  Further, McBride disclose using combinations of control and flow channels of this type, one can prepare a variety of different types of valves (Para. [0071], lines 20-21).  
“a sixth channel connecting: the first valve such that the sixth channel fluidly communicates with the first port when the first valve is open, and the third valve such that the sixth channel fluidly communicates with the third port when the third valve is open; feed channels connecting at least two reservoirs to the respective inlets of at least two of the plurality of chamber units;”:  McBride disclose the microfluidic device comprises a valve off and valve actuated state (Para. [0040], lines 2-3).  Also, McBride disclose the microfluidic devices that are described are further characterized in part by utilizing various components such as flow channels, control channels, valves (Para. [0066], lines 1-3).  Further, McBride disclose using combinations of control and flow channels of this type, one can prepare a variety of different types of valves (Para. [0071], lines 20-21).  
“feed channels connecting at least two reservoirs to the respective inlets of at least two of the plurality of chamber units;”:  McBride disclose the plurality of flow channels are isolated from each other such that fluid introduced into one flow channel cannot flow to another flow channel, and each flow channel comprises an inlet at one or both ends into which fluid can be introduced (Para. [0010], lines 8-12).
“and a multiplexer between the feed channels and the respective inlets and configured to vary the ratio of at least two substances flowing between the at least two reservoirs and each of the respective inlets;”:  McBride disclose multiplex amplifications can even be performed within a single reaction site by, for example, utilizing a plurality of primers, each specific for a particular target nucleic acid of interest, during the thermal cycling process (Para. [0199], lines 1-4).  Further, McBride disclose the flow channel network in communication with the blind channels is configured such that all or most of the reaction sites can be filled with a single or a limited number of inlets (Para. [0098], lines 1-4).  Also, McBride disclose chips of the microfluidic devices (Para. [0063], lines 1-2).
“a valve control system capable of independently controlling flow through each of the valves.”:  McBride disclose a valve system referred to as a switchable flow array architecture enables solution be flowed selectively through just the horizontal or flow channels, thus allowing for switchable isolation of various flow channels in the matrix (Para. [0065], lines 9-12).  


Regarding claim 1, McBride teaches the invention discussed above.  Further, McBride teaches valves also discussed above.  However, McBride does not explicitly teach the location or orientation of the five valves.
For claim 1, McBride teaches a plurality of valves (Para. [0013], line 7) and McBride teaches the device allow for the valves to be positioned to allow for selective flow through the vertical flow channels or just through the horizontal flow channels (Para. [0085], lines 15-16), which reads on the instant claim limitation five valves.
McBride teaches the claimed invention except for the location or orientation of the valves.  It would have been obvious to one having ordinary skill in the art to include the location or orientation of the five valves, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP §2144.04 (VI-C).  Additionally, it would be obvious to one of ordinary skill in the art to include the location or orientation of the five valves as taught by McBride, because McBride teaches the valves provide a mechanism for switchably isolating the reaction sites (Para. [0097], lines 7-8) and valves/membranes are actuated to trap solution within the reaction sites by pressurizing the control channels at port (Para. [0107], lines 3-5).

Claim 2: wherein each of the valves when open permits fluid flow between all of the channels that connect with or intersect the respective valve, and is further configured to be closed to prevent fluid flow between all of the channels that connect with or intersect the respective valve.”:  McBride disclose valves prevent the dissolved reagents at each reaction site 208 from intermixing by diffusion (Para. [0105], lines 10-11).  Further, McBride disclose the microfluidic device comprises a valve off and valve actuated state (Para. [0040], lines 2-3).  Also, McBride disclose the e devices can also include one or more control channels overlaying and intersecting each of the blind flow channels, wherein an elastomeric membrane separates the one or more control channels from the blind flow channels at each intersection (Para. [0009], lines 7-11).

Claim 3: “wherein the second depth is at least any one of, or between any two of 1.1, 1.2, 1.3, 1.4, 1.5, 1.6, 1.7, 1.8, 1.9, 2.0, 2.1, 2.2, 2.3, 2.4, and/or 2.5 times the first depth.”:  McBride disclose intersections 106 which in this particular device are in the shape of a well or chamber (Para. [0089], lines 6-7).  Also, McBride disclose the microfluidic device having a channel or recess formed therein (Para. [0280], lines 24-25).  Further, McBride disclose certain devices have wells that are 300 microns long, 300 microns wide and 10 microns deep (Para. [0110], lines 7-8).

Claim 4: “wherein the valves comprise membrane valves.”:  McBride disclose valves/membranes 212 (Para. [0105], line 5).

Claim 5: “wherein each chamber is substantially rectangular along x and y directions.”:  McBride disclose via Fig. 1A, the chambers or reaction sites 106 are rectangular along x and y directions.

Claim 6: “wherein the first port of each chamber unit is disposed on an opposite side of the respective chamber from the fourth port.”:  McBride disclose via Fig. 1A each chamber or reaction site 106 comprises a first port, which is opposite side of the respective chamber of the fourth port.  Also, McBride disclose the microfluidic devices that are described are further characterized in part by utilizing various components such as flow channels, control channels, valves (Para. [0066], lines 1-3).  Further, McBride disclose using combinations of control and flow channels of this type, one can prepare a variety of different types of valves (Para. [0071], lines 20-21).  Further, McBride column valves 110 that regulate solution flow in between flow channels 102 (Para. [0087], lines 1-7).

Claim 7: “wherein the second port of each chamber unit is disposed on an opposite side of the first portion of the respective chamber from the third port.”:  McBride disclose via Fig. 1A each chamber or reaction site 106 comprises a second port, which is opposite side of the respective chamber of the third port.  Also, McBride disclose the microfluidic devices that are described are further characterized in part by utilizing various components such as flow channels, control channels, valves (Para. [0066], lines 1-3).  Further, McBride disclose using combinations of control and flow channels of this type, one can prepare a variety of different types of valves (Para. [0071], lines 20-21).  Further, McBride column valves 110 that regulate solution flow in between flow channels 102 (Para. [0087], lines 1-7).

Claim 8: “wherein fourth port has a depth in the z direction that is no more than the first depth of the first portion of the respective chamber.”:  McBride disclose via Fig. 1A four ports of the respective chamber or reaction sites 106.  Further, McBride disclose certain devices have wells that are 300 microns long, 300 microns wide and 10 microns deep (Para. [0110], lines 7-8).

Claim 9: “wherein the fourth port of each chamber unit has a depth in the z direction that is no more than 70%, 60%, 50%, 40%, 30%, or 20% of the first depth of the first portion of the respective chamber.”:  McBride disclose via Fig. 1A four ports of the respective chamber or reaction sites 106.  Further, McBride disclose certain devices have wells that are 300 microns long, 300 microns wide and 10 microns deep (Para. [0110], lines 7-8).
Claim 10: “where the body defines a number of chamber units that is at least as great as any one of, or between any two of: 100, 200, 300, 400, 500, 600, 700, 800, 900, 1,000, 1,250, 1,500, 2,000, 2,500, 5,000 and/or 10,000.”:  McBride disclose the features of these devices means that each device can include a large number of reaction sites (e.g., up to tens of thousands, Para. [0064], lines 20-22).  Further, McBride disclose certain devices have at least 100, 500; 1,000; 2,000; 3,000; 4,000; 5,000; 6,000; 7,000; 8,000; 9,000; 10,000; 20,000; 30,000; 40,000; 50,000; or 100,000 reaction sites (Para. [0109], lines 27-29).


Claim 12: “wherein an x dimension of each chamber is at least as great as any one of, or between any two of: 100, 200, 300, 400, 500, 600, 700, 800, 900, 1,000, 1,250, 1,500, 2,000, 2,500, 5,000, and/or 10,000 microns.”:  McBride disclose certain devices have wells that are 300 microns long, 300 microns wide and 10 microns deep (Para. [0110], lines 7-8).

Claim 13: “wherein a y dimension of each chamber is at least as great as any one of, or between any two of: 10, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, 100, 125, 150, 200, 250, and/or 500 microns.”:  McBride disclose certain devices have wells that are 300 microns long, 300 microns wide and 10 microns deep (Para. [0110], lines 7-8).

Claim 14: “wherein the body comprises glass, silicon, and/or plastic.”:  McBride disclose the microfluidic device is made of elastomeric material (Para. [0066], line 5).

Claim 15: “wherein the body comprises silicone.”:  McBride disclose some of the microfluidic devices described herein are fabricated from an elastomeric polymer such as GE RTV 615 (formulation), a vinyl-silane crosslinked (type) silicone elastomer (family, Para. [0051], lines 1-4).

Claim 16: “wherein the body comprises polydimethylsilicone.”:  McBride disclose a substrate layer of PCR devices composed of PDMS (polydimethylsilicone, Para. [0246], lines 4-5).

Claim 17: “further comprising a computer configured to control the valve control system and/or the multiplexer.”:  McBride disclose the devices are designed for use in analyses requiring temperature control, especially analyses involving thermocycling (e.g., nucleic acid amplification reactions). The microfluidic devices incorporate certain design features that: give the devices a significantly smaller footprint than many conventional microfluidic devices, enable the devices to be readily integrated with other instrumentation and provide for automated analysis (Para. [0063], lines 5-12).
Claim 18: “further comprising a microscope configured to observe the contents of at least one chamber.”:  McBride disclose the optical detector can include one or more photodiodes (e.g., avalanche photodiodes), a fiber-optic light guide leading, for example, to a photomultiplier tube, a microscope, and/or a video camera (e.g., a CCD camera, Para. [0136], lines 7-11).

Claim 19: “further comprising a camera configured to record an image of the contents of the at least one chamber.”:  McBride disclose the optical detector can include one or more photodiodes (e.g., avalanche photodiodes), a fiber-optic light guide leading, for example, to a photomultiplier tube, a microscope, and/or a video camera (e.g., a CCD camera, Para. [0136], lines 7-11).

Claim 20: “further comprising a computer configured to analyze the image.”:  McBride disclose the detection section can be in communication with one or more microscopes, diodes, light stimulating devices (e.g., lasers), photomultiplier tubes, processors and combinations of the foregoing, which cooperate to detect a Signal associated with a particular event and/or agent. Often the signal being detected is an optical signal that is detected in the detection section by an optical detector (Para. [0136], lines 1-7).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0019792 A1-McBride et al. (hereafter McBride) as applied to claim 1 above, and further in view of US 2007/0275455A1-Hung et al. (hereafter Hung).
Regarding claim 11, McBride teaches the invention discussed above in claim 1.  Further, McBride teaches chambers and a z dimension of a second portion of each chamber also discussed above.  However, McBride does not explicitly teach wherein the z dimension of the second portion of each chamber is at least great as any one of, or between any two of: 100, 200, 300, 400, 500, 600, 700, 800, 900, 1,000, 1,250, 1,500, 2,000, 2,500, 5,000, and/or 10,000 microns.
For claim 11, Hung teaches the invention relates to a microwell device and in particular to a valved microwell array device designed for high throughput cell culture assays, microvalve the device for use in the device (Para. [0002], lines 1-4) and McBride teaches a chamber (microwell) has depth dimensions between 10 and 500 microns (Para. 0045], lines 2-5), which reads on the instant claim limitation of wherein the z dimension of the second portion of each chamber is at least great as any one of, or between any two of: 100, 200, 300, 400, 500, 600, 700, 800, 900, 1,000, 1,250, 1,500, 2,000, 2,500, 5,000, and/or 10,000 microns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of McBride to include wherein the z dimension of the second portion of each chamber is at least great as any one of, or between any two of: 100, 200, 300, 400, 500, 600, 700, 800, 900, 1,000, 1,250, 1,500, 2,000, 2,500, 5,000, and/or 10,000 microns as taught by Hung, because Hung teaches the microwells are provide for accommodating a plurality of particles and thus comprises a variety of dimensions, and further, the microwells hold liquid with volumes of 1 to 100nl (Para. [0067], lines 6-7). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799